Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 
Response to Amendment
The amendment entered on March 23, 2021 has been entered.  Claims 1-6 remain pending.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 - Lines 12-13:  The word “and” should be placed at the end of Line 12 instead of at the beginning of Line 13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 6,074,177 A) (Kobayashi hereinafter) in further view of Ki et al (US 2016/0017877 A1) (Ki hereinafter) & Riffe (US 5,733,108 A) (Riffe hereinafter), and as evidenced by Yuan (US 2004/0173518 A1) (Yuan hereinafter).
Regarding Claim 1, Kobayashi teaches:  A compressor (Figure 1) comprising: 
a motor (1) having a reciprocating mover (12); 
a compression unit having a piston (6) connected to the mover at one end side of the motor so as to reciprocate (Figure 1), and a cylinder (7) slidably accommodating the piston to form a compression chamber (Figure 1); and 
an air dryer (9) connected to a discharge part (20) of the compression chamber of the compression unit (Figure 1) and filled therein with a desiccant (27); 
the air dryer (9) being disposed along an axis (Figure 1),
wherein the air dryer (9) includes an exhaust pipe (28a) configured to pass compressed air in a direction in which the compressed air is discharged (Figure 1) into the atmosphere (Please note that the claim (as amended) simply requires that the exhaust pipe is configured such that it is capable of discharging the compressed air into the atmosphere.  Applicant should also note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Kobayashi discloses all the structural limitations of the claimed invention, including a discharge tube (28) that connects to a supplying piping (10), where the free end of the externally supplying piping (10) is provided with a coupling (not shown) to which a tire or a floating tube can detachably be attached (see Column 3 - Lines 22-26), and thus, is structurally capable of discharging the compressed air into the atmosphere (i.e. when nothing is attached to the coupling, the air would be discharged into the surrounding atmosphere)), the exhaust pipe (28a) extending through the desiccant (27; Figure 1).  
Kobayashi fails to teach:  the motor being a linear motor; and
the air dryer being disposed along an axis in a movement direction of the mover and the piston; and
wherein the exhaust pipe is disposed coaxially with the axis in the movement direction of the mover and the piston.
However, Ki does teach a piston compressor (10) in fluid communication with an air dryer (30) filled with a desiccant (75), the piston compressor having a linear motor
It is noted that a simple substitution of one known element (in this case, the rotary motor of Kobayashi) for another (in this case, a linear motor as taught by Ki) to obtain predictable results (in this case, a motor capable of reciprocating a piston to compress a fluid) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  This modification would result in the piston assembly of Kobayashi being reciprocated by a linear motor (as taught by Ki). 
Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Kobayashi to have the piston driven by a linear motor, as taught by Ki since this would have amounted to a simple substitution of one known element (in this case, the rotary motor of Kobayashi) for another (in this case, a linear motor as taught by Ki) to obtain predictable results (in this case, a motor capable of reciprocating a piston to compress a fluid) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  This modification would result in the piston assembly of Kobayashi being reciprocated by a linear motor (as taught by Ki).
Riffe teaches how a piston compressor comprises a piston (60) reciprocating within a cylinder (44), wherein a discharge line 96 that goes directly from the compressor to a discharge muffler (102) for affecting the discharged fluid is disposed along an axis in the movement direction of the mover and the piston (Figure 1 and Column 5, lines 59-64), where rearrangements of parts may be resorted to without departing from the scope of the invention (Column 7, lines 64-66).  Please note that the “discharge muffler” of Riffe is used to directly affect the compressed fluid to meet desired flow characteristics/properties.  The examiner holds that this would be analogous in purpose of the “air dryer” of Kobayashi in that the “air dryer” 
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the body of the air dryer of Kobayashi such that it extended coaxial with the axis of movement of the piston & mover is an obvious matter of design choice wherein no stated problem is solved (or unexpected results obtained) in having the body being coaxial versus being perpendicular, as long as the air dryer effectively functions as intended.  As noted above, this is supported by Riffe (which shows in Figure 1 how the discharge muffler can be disposed along the movement axis of the piston AND describes in Column 7 - Lines 64-66 how the parts can be rearranged without departing from the scope of the invention).  This position that the arrangement would have been an obvious design choice that would have been known to one of ordinary skill in the art is further evidenced by Yuan who describes in Paragraph 2 how a compact filter & pump assembly can be made by having the electric motor, filter element & pump all in axial alignment.  Having the air dryer of Kobayashi disposed such that it was along the movement axis of the piston would provide the benefit of providing a simpler compressor assembly, as this would provide a simpler connection between the discharge line of the compressor to the dryer as opposed to the assembly of Kobayashi which provides a more complex connection between the discharge line of the compressor to the dryer.  
Therefore, the examiner holds that it would have been obvious & well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Kobayashi to have the body of the air dryer disposed along the reciprocating axis of the mover, as taught by Riffe (and as evidenced by Yuan) 
Regarding Claim 4, Kobayashi in view of Ki & Riffe teaches the invention as disclosed above in Claim 1, wherein Kobayashi in view of Ki (Please note that Kobayashi has been modified with the linear motor as taught by Ki) does teach further comprising: 
a suction valve that sucks outside air, the suction valve being disposed at an other end side of the linear motor such that the movement direction of the piston and an operating direction of the suction valve are in a same direction (see the annotation below, which shows the proposed combination of modifying the piston assembly of Kobayashi (as shown in Figure 1) with the linear motor as taught by Ki (as shown in Figure 3); The location of the “suction valve” of Kobayashi would be disposed at “an other end side of the linear motor” with respect to where “the piston is connected to the mover at one end side of the linear motor”). 

    PNG
    media_image1.png
    680
    468
    media_image1.png
    Greyscale


Claims 2, 3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Ki & Riffe (and as evidenced by Yuan) as applied to Claim 1 above, and further in view of Martens  & Kondo et al (US 2015/0151603 A1) (Kondo hereinafter).
Regarding Claim 2, Kobayashi in view of Ki & Riffe teaches the invention as disclosed above in Claim 1, wherein Kobayashi does teach further comprising: 
a passage (11) that connects to the air dryer and contains a working gas discharged from the air dryer (Figure 1); and 
a first electromagnetic valve (31 or 32) that are provided in the passage being disposed at an outer peripheral side of the compression unit (Figure 1); 
Kobayashi is silent regarding:  the first electromagnetic valve being disposed at an outer peripheral side of the compression unit such that the movement direction of the piston and an operating direction of the first electromagnetic valve are in a same direction; and
a tank that stores the working gas discharged from the air dryer.
However, Martens does teach how “to attain a structurally simple and compact design…the second and third valves have second and third valve pistons extending parallel to each other AND parallel to the main piston”.  So to achieve a more compact assembly (as taught by Martens), the electromagnetic valve of Kobayashi would be oriented such that they actuated parallel to the compressor piston.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Kobayashi such that the electromagnetic valve was oriented to be parallel to the compressor piston to comprise a more compact & simple compressor assembly, as taught by Martens.
Kondo does teach a compressor assembly comprising a motor (34) that drives a compressor (36) to pump a fluid through an air dryer (38), the discharge of the air dryer being connected to a passage (28a) with a valve (24b), the passage being connected to a tank (26a) that stores the working gas discharged from the air dryer (Figure 1)
The compressor assembly of Kobayashi is described as being mounted in a vehicle (see Column 1 - Lines 6-7), but they fail to specify the specific application being used by the 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Kobayashi such that the passage from the air dryer was connected to a tank that stored the discharged gas from the air dryer for the purpose of supplying compressed air to a plurality of air springs, as taught by Kondo.  
Regarding Claim 3, Kobayashi in view of Ki, Riffe, Martens & Kondo teaches the invention as disclosed above in Claim 2, wherein Kobayashi in view of Kondo (please note that in view of Claim 2, the compressor assembly of Kobayashi is being used to supply compressed air to the vehicle height adjustment apparatus of Kondo) teaches further comprising: 
an air spring passage (Kondo: 16) branched off from the passage (Kondo: 28a) to connect the air dryer (Kondo: 38; Please note this air dryer would have the structure of Kobayashi’s air dryer (9)) and an air spring (12) that supports a vehicle body vertically movably (Paragraph 16); and 
a second electromagnetic valve (24c & 24d) provided in the air spring passage (see Figure 1).   
Kobayashi in view Kondo & Martens teaches:  the second electromagnetic valve being disposed at an outer peripheral side of the compression unit such that the movement direction of the piston and an operating direction of the second electromagnetic valve are in a same direction (as noted above, Martens teaches in Column 3 - Lines 30-33 how “to attain a structurally simple and compact design”, the various pistons & valves are oriented to be “parallel 
Regarding Claims 5 & 6, both of these claims are disclosing the same limitations that were previously recited in Claim 4.  Therefore, Claims 5 & 6 are rejected under the same prior art and motivations as those used in the rejection of Claim 4.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 202182010 U) (Lu hereinafter) in further view of Kobayashi, as evidenced by Ki.
Regarding Claim 1, Lu teaches:  A compressor (Figure 1) comprising: 
a linear motor having a reciprocating mover (Page 5 - Lines 201-203; This describes how a linear motor directly drives the compression piston to reciprocate without any other conversion mechanism.  So while Lu does not explicitly describe a “reciprocating mover”, the examiner takes official notice that there would be some component acting as the “reciprocating mover” that allows the linear motor to directly drive the compression piston.  This is supported by Ki which is also directed to a linear compressor (10) with a linear motor (440) that directly drives a piston (430), where a reciprocating mover (438) moves the piston (Figure 3 & Paragraph 59)); 
a compression unit (Figure 1) having a piston (4) connected to the mover at one end side of the linear motor so as to reciprocate (Page 5 - Lines 201-203), and a cylinder (10) slidably accommodating the piston to form a compression chamber (Figure 1); and 
a discharge part (6) of the compression chamber of the compression unit (Figure 1), 
an exhaust pipe (8) configured to pass compressed air in a direction in which the compressed air is discharged into the atmosphere (Figure 1; Applicant should note that while 
and wherein the exhaust pipe (8) is disposed coaxially with the axis in the movement direction of the mover and the piston (4; Figure 1).
Lu fails to teach:  an air dryer connected to the discharge part and filled therein with a desiccant; 
the air dryer being disposed along an axis in a movement direction of the mover and the piston, and 
the exhaust pipe extending through the desiccant. 
Kobayashi does teach:  a compressor (Figure 1) comprising:  
a motor (1) having a reciprocating mover (12); 
a compression unit having a piston (6) connected to the mover at one end side of the motor so as to reciprocate (Figure 1), and a cylinder (7) slidably accommodating the piston to form a compression chamber (Figure 1); and 
an air dryer (9) connected to a discharge part (20) of the compression chamber of the compression unit (Figure 1) and filled therein with a desiccant (27); 
the air dryer (9) being disposed along an axis (Figure 1),
wherein the air dryer (9) includes an exhaust pipe (28a) configured to pass compressed air in a direction in which the compressed air is discharged (Figure 1) into the atmosphere (As noted above, Claim 1 is directed to an apparatus and the compressor assembly of Kobayashi is structurally capable of discharging the compressed air into the atmosphere), the exhaust pipe (28a) extending through the desiccant (27; Figure 1).  
Please note that the proposed modification is to mount Kobayashi’s air dryer (9) onto the discharge part (6) of Lu.  Since the discharge part (6) of Lu is coaxial with the movement direction of the mover & piston, once the air dryer of Kobayashi is mounted to the discharge part of Lu this would have the air dryer being disposed along an axis in a movement direction of the mover and the piston.
Modifying the linear compressor of Lu to have an air drier mounted to the discharge part of the compression unit would provide the benefit of absorbing moisture from the compressed air before the compressed air is supplied to the desired application to prevent malfunction due to trapped water droplets in the circuit (see Abstract & Column 1 - Lines 21-25 of Kobayashi).  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the linear compressor of Lu to have an air drier attached to the discharge of the compression chamber to remove water droplets from the compressed gas AND include a coupling to allow different components to be attached to the compressor, as is being taught by Kobayashi.

Response to Arguments
The applicant’s arguments entered on March 23, 2021 have been fully considered by the examiner, but were not found to be persuasive.
The applicant has argued that the proposed amendments would overcome the previous rejection because the claims now include limitations directed to how the applicant’s invention further includes “an exhaust pipe” that was extending through the desiccant coaxially with the axis in the movement direction of the mover & the piston.
HOWEVER, as noted in the rejection above, the examiner holds that Kobayashi would provide a teaching for this amendment.  This is because the applicant’s invention is directed to an apparatus and the thus just has to meet the structure of the claimed invention.  Kobayashi describes how their invention has a coupling that can have various attachments coupled to the free end of the external supplying piping (see Column 3 - Lines 22-26), and thus, is structurally capable of discharging the compressed air into the atmosphere (i.e. when nothing is attached to the coupling, the air would be discharged into the surrounding atmosphere). 
For these reasons, the examiner did not find the applicants arguments to be persuasive and holds that the previously cited prior art would read on the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746